Citation Nr: 0302416	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  02-06 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently evaluated as 20 percent disabling, on appeal from 
the initial grant of service connection.






ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active military duty from July 1997 
until September 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran filed a notice of disagreement to the September 
2001 rating action that denied service connection for 
hypertension.  In April 2002, the RO granted service 
connection for hypertension.  The veteran did not appeal this 
decision.


FINDINGS OF FACT

The veteran's diabetes mellitus was manifested by a need for 
daily insulin medication and a restricted diet, without the 
need for activity restriction such as avoidance of strenuous 
occupational or recreational activities.


CONCLUSION OF LAW

The criteria for a schedular evaluation greater than 20 
percent for diabetes mellitus have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, § 
4.119, Diagnostic Code 7913 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) provided to the appellant, 
specifically satisfy the requirement at § 5103 of the new 
statute.  It clearly notifies the appellant of the evidence 
necessary to substantiate his claim including the 
requirements of the VCAA, to include what evidence the VA 
would obtain. 

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim has been collected for review.  Moreover, 
the veteran was presented an opportunity to present testimony 
at a personal hearing but he declined.  The veteran has also 
undergone VA examination during the appeal period, to include 
a VA medical examination in June 2001.  Accordingly, the 
Board finds that the requirements under the VCAA have been 
met.  Quartuccio v. Principi, 16 Vet. App. 182 (2002).

Factual Background

Service medical records dated in May 1999 show that the 
veteran complained of a two-week history of polydipsia, 
polyuria, and weigh loss.  The diagnostic impression was 
diabetes mellitus type II.  He was provided a nutritional and 
exercise regimen.  It was noted that he ate three meals with 
2-3 snacks daily.  He was considered very active and ran 50 
miles per week.  It was suggested that he increase his fruit, 
grain and vegetables intake.  The examiner suggested that he 
increased his calories in order to accommodate his exercise 
regime of running and to maintain his blood sugar levels.

In September 1999, the veteran reported that he ran or biked 
50 miles per week.  He also lifted weights three times per 
week.  He ate 3 meals with 1-2 snacks daily.  In giving the 
diagnostic assessment, it was noted that based on the 
veteran's reported food intake his diet was fully consistent 
in kcal/CHO intake.  His BG was in good control with current 
regime.  It was suggested that he increased his milk food 
servings to meet 1000 mg. of calcium per day.  

Clinical records dated in April 2001 show that the veteran 
had a two-year history of diabetes mellitus.  It was noted 
that the veteran exercised regularly.  His medication 
included Metformin and insulin.   

A VA examination was conducted in June 2001.  The veteran 
reported his medical history.  He indicated that his current 
medication regime included taking 1000 milligrams (mg.) of 
Metformin twice daily.  He was also on sliding scale insulin 
both NPH and regular.  He took this daily and this offered 
good control of his blood sugars.  In providing the 
diagnosis, the examiner noted that the diabetes mellitus that 
was controlled by medication.  The examiner also noted that 
this interfered with his occupation and daily activity.    

Analysis

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The diabetes mellitus is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.87a, Diagnostic Code 7913.  The 
veteran appealed the initial assignment of the evaluation for 
the service-connected diabetes mellitus.  The Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Diabetes mellitus is evaluated as 100 percent disabling when 
it requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalization per year, or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated.  A disability that 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalization per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, is rated as 60 percent disabling.  A disability 
that requires insulin, restricted diet, and regulation of 
activities is evaluated as 40 percent disabling.  Disability 
from diabetes mellitus requiring insulin or a restricted diet 
or oral hypoglycemic agent and restricted diet is rated 20 
percent.  A note further states that compensable 
complications of diabetes are to be separately rated unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.

In his substantive appeal the veteran, a physician, contends 
that his activities must be regulated to adequately control 
his blood sugar, such as eating at regular intervals and 
frequent exercising.  He had to intertwine his clinical 
schedule to accommodate this regulation.  The Board notes 
that the VA examiner in June 2001 commented that the taking 
of medication interfered with the veteran's occupation and 
daily activity.  

While the evidence of record does demonstrate that the 
veteran's diabetes required insulin and a restricted diet, 
this evidence does not show that he required careful 
regulation of activities, i.e. avoidance of strenuous 
occupational and recreational activities.  Although it is not 
necessary to meet all of the rating criteria included in the 
higher rating, the regulation of activities is the primary 
characteristic distinguishing the higher rating.  38 C.F.R. § 
4.21.  The extent of the veteran's regulation of activity is 
the taking of medication daily.  As noted above, the veteran 
exercised strenuously on a regular basis.  At the VA 
examination, the veteran reported that he had not missed any 
time off of work in the past year.

Moreover, the medical examination provided no suggestion of 
complications associated with diabetes mellitus.  This 
evidence does not show that the veteran was then taking a 
large insulin dosage, nor were there reports or clinical 
findings of ketoacidosis or hypoglycemic reactions.  The 
veteran reported taking insulin as needed and being on a 
restricted diet.  However, the diabetes is well controlled 
with his medication regimen.  His weight is stable and he has 
no complaints about strength or stamina.  The service records 
relate that his diet has been monitored but it is not shown 
that he had to make any significant changes in his eating 
habits since the inservice diagnosis of diabetes.  Moreover, 
VA records do not show that the veteran had any separate, 
noncompensable complication of diabetes mellitus.  In the 
absence of limitation of the veteran's activities due to the 
disease, the Board finds that the criteria for the higher 
rating are not met under the evaluation criteria.  
Accordingly, the preponderance of the evidence is against a 
40 percent rating under the rating criteria.  


ORDER

An increased rating for diabetes mellitus is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

